Citation Nr: 1755373	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for a liver disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107 (e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.

This case was previously before the Board in September 2016, at which time it was remanded for additional development.  That development having been completed, this case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed diabetes mellitus type II has not been shown by the probative medical evidence of record to be caused or incurred in military service, nor is such presumed to be, as the Veteran has not been shown to have any verified presumptive service or any other exposure to Agent Orange during military service.

2.  The probative medical evidence of record does not show that the Veteran has had any current diagnosed liver disorder during the relevant period of appeal.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. §§ 3.307 (a)(6)(iii) , 3.309(e) (2017).

The following diseases are deemed associated with herbicide exposure, under current law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2017).  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307 (d) (2017) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii) (2017).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Analysis

Diabetes Mellitus Type II

The Veteran contends that his currently diagnosed diabetes mellitus type II is the result of military service.  In this regard, the Veteran has testified that he believes that he was exposed to Agent Orange during his service in initial entry training at Fort Polk, Louisiana and at his permanent duty station at Fort Kobbe, Panama.  

In regard to the alleged Fort Polk exposure, the Veteran testified that he saw barrels of Agent Orange being stored at that facility as well as aerial spraying to control vegetation.  The Veteran provided that he was told this was part of a larger spraying operation, dubbed Operation Ranch Hand.

In regard to the alleged Fort Kobbe exposure, the Veteran claims that he a saw mass amounts of dead vegetation while conducting field exercises and that he felt burning sensations on his skin and eyes.  The Veteran further stated that another individual told him that such experiences were because Agent Orange had been used at that facility.  

A review of the Veteran's service treatment records fails to reveal any that reflect complaints, treatment, or diagnosis of diabetes.  There was also no showing in the medical evidence of record of any discussion of complaints, treatment, or diagnosis of diabetes within one year of leaving military service.

A review of the Veteran's service personnel records reflect that he served in initial entry training at Fort Polk, Louisiana and active duty at Fort Kobbe, Panama.  The Veteran's military occupational specialty (MOS) was grenadier and rifleman.  

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran was diagnosed with diabetes mellitus type II in April 2015.  There was no indication of etiology, to include any discussion of relationship to military service or Agent Orange exposure.

In this case, the Veteran is not contending and the evidence does not show that he had military service in the Republic of Vietnam, rather, the Veteran has contended that he was exposed to Agent Orange when he came into contact with it being stored and used for vegetation control in Fort Polk, Louisiana and Fort Kobbe, Panama.  Therefore, the Veteran is not entitled to presumptive service connection under 3.309(e).

However,  the United States Federal Circuit Court of Appeals has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309  does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 P.3d 1039, 1041-42 (Fed. Cir. 1994).  Therefore, the Board will consider the Veteran's claims under a theory of direct service connection.

Here, the Veteran has been shown to have a current disability, as he was diagnosed with diabetes mellitus type II in April 2015 during the relevant appeals period.  However, he has not been shown to have any injury, or disease during his military service upon which to base service connection, nor did he develop this chronic disability to a compensable level within one year of leaving military service as shown by the probative medical evidence of record.

Although the Veteran contends that he was exposed to Agent Orange during service as the in-service injury, there has been no probative evidence provided to corroborate such claim.  Rather, in its April 2017 Memorandum, the RO found that, after having confirmed the Veteran's duty stations at Fort Polk and Fort Kobbe during service as well as his MOS, there was no indication in the historical record that the Veteran had ever been exposed to Agent Orange or any other herbicide within the context of service at those duty stations or MOS.

It was noted that the United States Department of Defense (DoD) provided VA with a comprehensive list of herbicide activities outside of the Republic of Vietnam during the times in question.  There was no indication that either Fort Polk or Fort Kobbe was involved in any herbicide activity using Agent Orange.  Additionally, there were no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  In this regard, it is noted that commercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i).  Furthermore, there has been no suggestion of any link between commercial herbicides and the development of diabetes in any of the probative evidence of record.

DoD further elaborated that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat activities documented at either Fort Polk or Fort Kobbe requiring such use.

Additionally, neither Fort Polk nor Fort Kobbe was on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.

It was further noted that, in regard to the Veteran's claim at Fort Polk, Operation Ranch Hand occurred exclusively in Vietnam, and in the United States.  It was suggested that what the Veteran saw was most likely aerial spraying of malathion to kill mosquitos and prevent malaria.  There has been no suggestion of any link between malathion and the development of diabetes in any of the probative evidence of record.

No further searches for histories at Fort Polk or Fort Kobbe, to include from the Joint Services Records Research Center (JSRRC) and National Archives and Records Administration (NARA), yielded any indication of Agent Orange use at those installations during the period in question.

As such, the Veteran's claims of exposure to Agent Orange during military service are unable to be corroborated and are afforded low probative value.  

Accordingly, despite the current diagnosis of diabetes mellitus type II, the Veteran's claim fails for lack of a qualified in-service injury, or disease.  As there is no probative evidence of such in-service injury, or disease, the issue of nexus never ripens and a discussion of such is, therefore, rendered moot.

Based on the above, the Veteran's claim for service connection for diabetes mellitus type II is denied.

In short, in the absence of probative evidence demonstrating a qualified in-service, injury, or disease; or the development of a disability to a compensable level within one year of discharge from military service, a preponderance of the evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Liver Disability

The Veteran contends that he has a liver disability that is the result of military service.  In this regard, the Veteran has testified that he believes that he was exposed to Agent Orange during his service in initial entry training at Fort Polk, Louisiana and at his permanent duty station at Fort Kobbe, Panama.  

A review of the Veteran's service treatment records shows no complaints, treatment, or diagnosis of an liver disorder.  There was also no showing in the medical evidence of record of any discussion of complaints, treatment, or diagnosis of any liver disorder within one year of leaving military service.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has been shown to have a history of a liver disability.  

On a November 1997 intake form, the Veteran indicated that he had a history of alcoholic cirrhosis in 1991.  There was no supporting medical documentation to corroborate the Veteran's claim of such diagnosis, nor any current findings in 1997 to demonstrate the diagnosis of any liver disability.

During a November 1998 psychiatric assessment, the Veteran told the provider that he had a history of liver problems.  However, this subjective diagnosis was not corroborated during the assessment, nor was any supporting medical documentation provided to verify such diagnosis.

A March 2002 record showed that the Veteran had a past medical history of hepatitis B.  However, there was no discussion of how this diagnosis had been made or any supporting documentation to support its existence.

In June 2008, the Veteran was shown to have an elevated liver reading on a laboratory report.  However, no formal diagnosis was provided.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a liver disability.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed liver disability.  Rather, the Veteran's post-service treatment records shows no documented and supported diagnoses of any liver disabilities and reveal only that the Veteran has traditionally been the sole source of the subjective history of any such diagnoses.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  


The only other evidence in the claims file supporting the existence of a liver disability is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or hepatology more particularly, and that he is merely speculating as to whether he has a current liver disability.  In this regard, he is not competent to diagnose a liver disability, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability are lacking in probative value. 

In short, in the absence of medical evidence demonstrating a current liver disability, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a liver disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








	(CONTINUED ON NEXT PAGE)


	
ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to Agent Orange, is denied.

Entitlement to service connection for a liver disability, to include as due to exposure to Agent Orange, is denied.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


